          Case 1:18-cv-09382-LGS Document 12 Filed 10/17/18 Page 1 of 22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
KRYSANNE KATSOOLIS                                             :
AND FIVE ZOO CONCEPTS & DESIGN INC.                            :
                                                               :
                  Plaintiffs.                                  :   FILED ELECTRONICALLY
                                                               :
         -- against --                                         :   1:18-CV-09382
                                                               :
                                                               :   COMPLAINT
                                                               :
LIQUID MEDIA GROUP, LTD.,                                      :   JURY TRIAL DEMANDED
DANIEL CRUZ, CHARLES BREZER, AND                               :
JOSHUA JACKSON.                                                :
                                                               :
                  Defendants.                                  :
                                                               :
                                                               :
---------------------------------------------------------------x

                                                COMPLAINT

        Krysanne Katsoolis (“Plaintiff”) and Five Zoo Concepts & Design, Inc. (“Plaintiff Five

Zoo”) (hereinafter collectively “Plaintiffs”) allege the following upon information and belief as

to the acts of others. As to their own actions, they allege the following upon personal belief:

                                     PRELIMINARY STATEMENT

        1.        Plaintiff is a veteran media industry Business Affairs & Acquisitions executive.

She obtained her Master of Laws as a Fulbright Scholar from Columbia Law School in 1992.

Until recently, Plaintiff was the only female member of Defendant Liquid Media Group, Ltd.’s

(“Liquid”) Board of Directors and was the company’s CEO. Earlier this year, she resigned her

board position under protest and was terminated as CEO without “just and sufficient” cause.

Ironically, Plaintiff remains “President.”
         Case 1:18-cv-09382-LGS Document 12 Filed 10/17/18 Page 2 of 22



       2.      But this title is empty window dressing. She still hasn’t been paid over

$1,000,000.00 for her 2017 and 2018 CEO services to Liquid.

       3.      This is so, even though, Plaintiff was retained as CEO and Director pursuant to an

Independent Contract (“2017 Contract”) between Defendant Liquid Media Group, Ltd.

(“Defendant Liquid” or “Liquid”) and Plaintiff Five Zoo. The 2017 Contract required Plaintiff

Five Zoo to be paid $10,000.00 a month for Plaintiff’s services. She duly performed her 2017

duties to Liquid but Five Zoo has yet to be paid $20,000.00 in compensation and $2,584.00 in

expenses. What is more, Plaintiff is still owed 25,000.00 CAD ($19,334.12 USD at today’s

exchange rate) for services rendered to Defendant Liquid, totaling $41,918.12 due to Plaintiffs

for 2017.

       4.      Similarly, Plaintiff and Liquid entered into an Employment Agreement (“2018

Contract”) on or about January 1, 2018. The 2018 Contract requires Liquid to pay Plaintiff a

$400,000.00 salary for her CEO services. It also requires Liquid to pay Plaintiff at $1,000,000.00

severance in the event she is terminated without “just and sufficient cause.” To date, she has

performed such duties to Liquid, engendering statements from Defendant Brezer such as “love it

all great.” Notwithstanding, on August 14, 2018, he instructed Plaintiff to sign off on a total of

$724,487.28 owed to various creditors, including Defendant Joshua Jackson, while omitting

Plaintiff’s 2018 CEO compensation and expenses totaling $3,106.09.

       5.      The foregoing injuries spawn from Liquid’s hostile and discriminatory work

environment. When Plaintiff approached Defendant Joshua Jackson in or about December 2017

about obtaining an office in New York, he gave her an ultimatum: office or salary. In the same

breath, Defendant Jackson had already approved the hiring of a male TV executive in Los




                                                2
         Case 1:18-cv-09382-LGS Document 12 Filed 10/17/18 Page 3 of 22



Angeles for a yearly salary of $500,000.00 in addition to an office. Defendant Jackson said this

was “reasonable” during a subsequent board meeting.

       6.        During a phone call with a shareholder located in New York City in or about

April of 2018, Defendant Daniel Cruz maliciously defamed Plaintiff. He told the shareholder that

Plaintiff was having a “love affair” with a counterparty to a contract with Liquid, that she had

“gone rogue” in light of her unauthorized dealings with such counterparty, and that the

relationship was otherwise “suspicious.” The truth: numerous e-mails from Defendant Brezer

gave Plaintiff actual authority to deal as CEO of Liquid with the counterparty. That’s why, on

April 6, 2018, Plaintiff even sent a text to Defendant Jackson about Defendant Cruz’s “toxic . . .

communication[s] from your buddy Daniel.” Jackson ignored the text. This was in addition to

ignoring numerous voicemails to him from Plaintiff throughout the year about Defendant Cruz’s

harassing behavior.

       7.        As a further effect of the foregoing discriminatory and hostile environment,

Defendants intended to terminate Plaintiff as CEO without “just and sufficient cause” during a

board meeting on or about March 20, 2018. As evidence, a May 23, 2018 draft of the press

release announcing this move from Defendant Brezer to Plaintiff was titled “Termination of

Krysanne.” (Emphasis added.) This is notwithstanding the fact that Plaintiff had called upon her

extensive contacts in the entertainment industry to bring in several substantial investments into

Liquid totaling approximately $460,000.00 in 2017 alone and had otherwise performed her CEO

duties throughout 2018. Consequently, Plaintiff is entitled to the $1,000,000.00 severance in the

2018 Contract.

       8.        Plaintiff sought to resolve outstanding issues with Liquid on or about September

7, 2018. However, Mr. Stephen Jackson, a new board member of Defendant, represented to




                                                 3
         Case 1:18-cv-09382-LGS Document 12 Filed 10/17/18 Page 4 of 22



Plaintiff’s counsel that “I recall that I had been advised that there may not be significant funds

available” to satisfy Defendant Liquid’s obligations to Plaintiff. Other members of Liquid,

including Defendant Brezer, have also consistently represented to Plaintiff throughout 2018 that

they were undercapitalized and unable to satisfy their obligations to her. On top of this, corporate

formalities weren’t honored by the individual defendants when purporting to run Defendant

Liquid, further evidencing that the company acted as their “alter ego.”

       9.      Consequently, Plaintiffs were forced to file this lawsuit.

       10.     Plaintiffs bring this action for the following: (1) breach of contract against

Defendant Liquid, for which Plaintiff Katsoolis seeks compensatory damages totaling

$1,311,690.87, (2) defamation against Defendant Cruz for compensatory damages of

$1,311,690.87 and punitive damages of $9,181,836.09, and (3) violation of New York City

Human Rights Law, N.Y. City Admin. Code §§ 8-101 – 8-131 against all Defendants, who aided

and abetted one another, for which Plaintiff Katsoolis seeks compensatory damages of

$1,311,690.87 and punitive damages of $9,181,836.09.

       11.     The foregoing factual allegations are supported below.

                                                PARTIES

       12.     Plaintiff is a resident of New York City and Plaintiff Five Zoo is a New York

corporation. Since graduating from Columbia Law School in 1992, Plaintiff has had an extensive

career in the entertainment industry, including as director of Plaintiff Five Zoo. After law school,

she became Manager of Business & Legal Affairs at Miramax Film Corp. Plaintiff then moved

onto a Senior Vice President position of acquisitions at Fox Lorber Inc. More recently, she was

a partner at Cactus Three Entertainment, responsible for the production of films including The




                                                 4
         Case 1:18-cv-09382-LGS Document 12 Filed 10/17/18 Page 5 of 22



March, Afternoon of a Faun, and the Academy Award winning film The Cove. See

https://www.linkedin.com/in/krysanne-katsoolis-563490b8/.

       13.     Defendant Liquid Media Group, Ltd. (f/k/a “Leading Brands, Inc.”), is a Canadian

concern with offices in New York City and Canada. Liquid’s New York City address is 53 West

36 Street, Suite 205, New York, NY 10018. The company’s Canadian address is 33 West 8
  th                                                                                          th




Avenue, Vancouver, British Columbia, V5Y 1M8. Liquid is listed on NASDAQ under “YVR.”

As will be more fully illustrated below, whilst Liquid maintains it has no assets with which to

compensate Plaintiff, the company acquired a fifty-one (51%) stake in Majesco Entertainment

Company on or about January 15, 2018, around the time Liquid completed preferred share

financing worth $4,000,000.00.

       14.     Leading Brands, Inc. (“Leading Brands”) is a Canadian corporation. On or about

September 17, 2017, Liquid and Leading Brands, which was listed on NASDAQ under the

symbol “LBIX,” did a reverse merger per an “Original Arrangement Agreement.” However,

Liquid and Leading Brands amended their arrangement on or about January 15, 2018. See

https://www.sec.gov/Archives/edgar/data/884247/000119312518181963/d409843dex43.htm.

Pursuant to that amendment, Leading Brands shareholders took 25.8% of the “post transaction

entity” whereas Liquid shareholders would own 74.2%. As the Court will see from reviewing the

foregoing link, the January 15, 2018 amended arrangement is signed on behalf of Liquid by

Plaintiff as “Chief Executive Officer.”

       15.     Defendant Daniel Cruz is CFO, VP of Finance, and a member of the board of

directors of Defendant Liquid. He is a resident of British Columbia. During the relevant time

period above, he was a director of Defendant Liquid. He has traveled to and otherwise conducted

Liquid business in this District, including to meet with Plaintiff.




                                                  5
          Case 1:18-cv-09382-LGS Document 12 Filed 10/17/18 Page 6 of 22



        16.     Defendant Charles Brezer is, upon information and belief, the current CEO of

Liquid. Defendant Brezer is a resident of British Columbia. Upon information and belief, he is

married to Mrs. Devonna Gaglardi, who is the half-sister of Mr. Thomas Gaglardi. He resigned

as a Director of Leading Brands on or about July 19, 2018. During the relevant time period,

Defendant Brezer has travelled to or otherwise conducted Liquid business in this District,

including for Liquid related meetings.

        17.     Defendant Joshua Jackson is the Chairman of Liquid in addition to being a board

member. In addition to the foregoing, Defendant Jackson is an actor, producer, and director. He

has starred in shows such as Dawson’s Creek. He currently resides in Los Angeles, California.

During the relevant time period, Defendant Jackson has travelled to this District to conduct

meetings at Liquid’s office with Plaintiff.

                                    JURISDICTION AND VENUE

        18.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1332(a).

        19.     As for personal jurisdiction, this Court has it pursuant to CPLR §302(a)(1), (2),

or, in the alternative, (3).

        20.     As mentioned above, Defendant Liquid maintains an office in Manhattan.

        21.     The remaining individual defendants have purposely availed themselves of New

York’s long-arm jurisdiction. They have done business with and discriminated against Plaintiff,

who they knew from various correspondence was a New York City resident, within this District.

In addition, Defendant Cruz defamed Plaintiff either within this District or beyond the District’s

borders. Plaintiff’s defamatory injuries were sustained here given the shareholder with whom

Defendant Cruz spoke about Plaintiff has an office in Manhattan. In addition, a substantial

relationship existed between Defendant Cruz’s per se defamation and his transaction of Liquid




                                                 6
         Case 1:18-cv-09382-LGS Document 12 Filed 10/17/18 Page 7 of 22



business with Plaintiff within this District. That’s because Defendant Cruz has travelled here to

have meetings with Plaintiff, the shareholder to whom he relayed the defamation, and a third

party who wished to do business with Defendant Liquid’s Manhattan office.

                                     FACTUAL ALLEGATIONS

       A.      Breach of Contract

               i.      2017

       22.     Per the 2017 Contract executed by Plaintiff Five Zoo and Defendant Liquid,

Plaintiff was entitled to a monthly salary of $10,000.00, exclusive of costs and expenses, for

2017. See Exhibit “A.” As evidenced by company documents dated April 5, 2018, it is

undisputed that $22,584.00 is due and outstanding to Plaintiff Five Zoo from 2017. See Exhibit

“B,” pg. 1. Similarly, it is undisputed that 25,000 CAD ($19,334.12 USD at the current exchange

rate) is due to Plaintiff for services rendered in 2017. See Exhibit “B,” pg. 2. Even though

Plaintiff Katsoolis has performed all of her duties under the 2017 Contract, $41,918.12 is still

due and outstanding to Plaintiffs.

               ii.     2018

       23.     Throughout October and November of 2017, Defendant Brezer hounded Plaintiff

for a 2018 employment agreement. On November 3 , for example, he asked Plaintiff via text “did
                                                    rd




you get anywhere on employment agreements with DM[?]” “DM” refers to Danny Matthews,

Esq., Liquid’s securities attorney based in Vancouver. But, in the end, Plaintiff had to draft the

2018 Contract, a copy of which she sent to Defendant Brezer on or about January 1, 2018. See

Exhibit “C.” As the Court will see, the 2018 Contract requires Plaintiff to be compensated

$400,000.00 annually. See id., Section 2.1. What is more, Plaintiff was entitled, as a signing

bonus, 400,000 shares in the company, per paragraph 2.3.2. See id. Finally, Section 3.3 provides




                                                7
         Case 1:18-cv-09382-LGS Document 12 Filed 10/17/18 Page 8 of 22



that Plaintiff is entitled to a severance pay of $1,000,000.00 in the event her position as CEO is

terminated for other "than just and sufficient cause." Id.

       24.     Since sending the 2018 Contract, Plaintiff has duly performed all of her duties

thereunder. Defendant Liquid has accepted the same without reservation. As but one example, on

January 14, 2018, Plaintiff, as CEO of Defendant Liquid, reviewed and signed the publicly filed

document with the Securities Exchange Commission titled “AMENDED AND RESTATED

DEFINITIVE                   ARRANGEMENT                       AGREEMENT.”                     See

https://www.sec.gov/Archives/edgar/data/884247/000119312518181963/d409843dex43.htm; see

also Liquid’s press release dated January 15, 2018, attached as Exhibit “D.”

       25.     Indeed, Defendant Brezer, in a February 15, 2018 text, told Plaintiff “love it all

great” in reference to the work that she was doing as CEO. As a result, Plaintiff was apportioned

400,000 options in the company as stated on page 63 of Liquid’s Joint Information Circular

dated in or about May 23, 2018. Nonetheless, on August 14, 2018, Plaintiff was instructed by

Defendant Brezer to sign off on $233,750.00 owed to Defendant Jackson, in addition to

Defendant Brezer’s wife and four others, totaling $724,487.28. See Exhibit “E.” Plaintiff’s 2018

compensation was intentionally omitted.

       26.     Plaintiff’s work as CEO on behalf of Liquid continued throughout 2018 up until

the end of August. For example, she negotiated the production of the My Haunted House movie

over the course of the year, as evidenced by a July 25, 2018 e-mail string between Plaintiff and

Defendant Brezer. During the month of August, Plaintiff and Defendant Liquid also negotiated a

settlement with a third party in connection with Plaintiff’s dealings with such third party “in her

capacity as CEO.”




                                                  8
         Case 1:18-cv-09382-LGS Document 12 Filed 10/17/18 Page 9 of 22



       27.     Therefore, Plaintiff is entitled pro-rated compensation of the $400,000.00 set forth

under the 2018 Contract up until her duties as CEO ceased in August of 2018, which amounts to

approximately $266,666.00, in addition to the signing bonus of 400,000 shares.

       28.     However, Plaintiff hasn't been compensated either for her 2017 or 2018 services

because of the intentionally hostile and discriminatory environment at Liquid, as more fully

evidenced below.

       B.      Hostile Work Environment

       29.     During Plaintiff’s tenure at Liquid, the following offensive conduct became a

condition of Plaintiff’s continued employment and/or Defendants’ conduct was severe or

pervasive enough to create a work environment that a reasonable person would consider

intimidating, hostile, or abusive.

               i.      Defamation

       30.     On April 6, 2018, Defendant Cruz, CFO and VP of Finance, defamed Plaintiff

during his phone conversation with Mr. Nicholas Levis, a shareholder of Liquid whose office in

this District. Defendant Cruz proceeded to tell Mr. Levis, who was located in this District during

the call, how Plaintiff and Mr. Jesse Cole, a party with whom Liquid had contracted, were

involved in a “love affair” and that Plaintiff had “gone rogue” because of her “suspicious

relationship” with Mr. Cole.

       31.     Such malicious lies are contradicted by the parties’ correspondence. Numerous e-

mails from Defendant Brezer to Plaintiff throughout 2017 gave her actual authority to deal as

CEO with Mr. Cole on behalf of Liquid. What is more, Plaintiff was responsible for bringing

four investors into Defendant Liquid in 2017: (1) Mr. Levis’ cousin for $100,000.00, (2) Mr.




                                                9
        Case 1:18-cv-09382-LGS Document 12 Filed 10/17/18 Page 10 of 22



Chris Cooney -- a business contact -- for $100,000.00, (3) Mr. William Santor, CEO of

Productivity for $250,000.00, and (4) a private investor for $10,000.00.

       32.     To Plaintiff’s knowledge, none of the individual male defendants ever spoke

about one another in such a derogatory and insulting way as Defendant Cruz did about Plaintiff.

               ii.     Harassment

       33.     In addition to being defamed, Plaintiff received a barrage of derogatory,

harassing, and insulting passive aggressive texts and/or e-mails from the male members of the

Liquid team. For example, in an e-mail dated April 6, 2018, Defendant Cruz stated to Plaintiff,

with Defendants Brezer and Jackson copied: “Please don't bore me / fellow members of Liquid

with your twisted undocumented statements.” (Emphasis added.)

       34.     On or about June 26, 2018, Plaintiff and Defendant Brezer exchanged the

following texts, where “LMG” refers to Defendant Liquid:

               Defendant Brezer: “[a]ll day I’ve been dealing with [Jesse] Cole/JM
       shares all of which paper work isn’t done right. My patience is done. Please
       respect my time, we have many other lmg issues going on . . . ”

               Plaintiff: “[w]hat is the issue with [C]ole shares? [W]hat other LMG
       issues? I keep asking but you aren’t letting me know what they are.” (Emphasis
       added.)

               Defendant Brezer’s: “Legal option is incorrect. Opinion.”

               Plaintiff: “Because.”

               Defendant Brezer: “I’ll write it down. I’m done with this.”

       35.     Defendant Brezer wouldn’t have dared to speak in such an aggressive and

insulting way to the male members of Liquid. He did reserve such insulting language for

Plaintiff, the only female.




                                               10
        Case 1:18-cv-09382-LGS Document 12 Filed 10/17/18 Page 11 of 22



       C.      Termination & Constructive Termination

       36.     Given the brewing animosity towards and disrespectful treatment of Plaintiff by

the male members of Liquid, her CEO position was either terminated without “just and sufficient

cause” or, in the alternative, she was constructively discharged in 2018.

               i.     Chief Executive Officer

       37.     Plaintiff commenced her 2018 CEO duties starting in January. See, e.g.,

https://www.sec.gov/Archives/edgar/data/884247/000119312518181963/d409843dex43.htm

(listing Plaintiff on the signature page of Defendant’s Amended and Restated Definitive

Arrangement Agreement as “Chief Executive Officer.”) As evidenced by numerous e-mails

between Defendant Brezer and Plaintiff, she continued performing CEO services to Defendant

Liquid up until August of 2018. During that month, she negotiated a dispute with a third party,

resulting in a settlement agreement which provided that she had been dealing in 2017 with such

third party “in her capacity as CEO.” Regardless, the 2018 Contract, in Section 3.3, provides that

Plaintiff is entitled to a severance pay of $1,000,000.00 in the event her CEO position is

terminated for other "than just and sufficient cause." See Exhibit “C,” Section 3.3

       38.     The fact of such termination is clear. On March 28, 2018, Plaintiff wrote to the

board of Defendant Liquid about her being “removed . . . from all correspondence, group e-

mails, and BBMs” and how “on Thursday March 15, I was told I would no longer be the CEO

which, for all intents and purposes, said removal was essentially effective months ago when you

started working against my efforts to pursue the Company's mission,” during which time “I have

been blocked by your efforts from performing my role effectively.” (Emphasis added.) Then, on

May 23, 2018, Defendant Brezer sent an e-mail to Plaintiff. The e-mail attached a draft of a press




                                                11
        Case 1:18-cv-09382-LGS Document 12 Filed 10/17/18 Page 12 of 22



release concerning Plaintiff’s CEO position titled “Termination of Krysanne.” (emphasis added).

See Exhibit “F,” pg. 2.

        39.    Subsequently, the final May 28, 2018 press release announcing that Plaintiff

ostensibly “stepped down” made it apparent that she “saw the LMG’s growth from startup to

growth of the company,” including its being listed on NASDAQ.              See Exhibit “G”. This

camouflaged termination goes on to state that "[t]he board of LMH thanks Ms. Katsoolis for her

contribution to the company over the past four years as CEO. Her efforts and direction during

our growth stages of the company have played a key role in the Company's success." (Emphasis

added.) Clearly not evidence of “just and sufficient cause.”

        40.    Therefore, Plaintiff is entitled to a $1,000,000.00 severance.

               ii.    Board of Directors

        41.    More recently, on August 24, 2018, Plaintiff resigned her position as a board

member under protest given the foregoing via an e-mail. The e-mail states, in pertinent part, that

she was resigning given the “progressive marginalization and the effective neutering of [her]

responsibilities, first as CEO and now as President.”

        D.     Defendant Liquid Is An Alter Ego Of The Defendants

        42.    Throughout Plaintiff’s tenure at Defendant Liquid in 2018, the individual

defendants have consistently represented that the company, or the companies which folded into it

via the original and amended Arrangement Agreements in 2017 and 2018, was too

undercapitalized to pay its obligations to her. What is more, the individual defendants have, on a

consistent basis, not followed corporate formalities required by the by-laws of Liquid, such as

providing sufficient notice or board meetings and keeping board meeting minutes, rendering it an

alter ego.




                                                12
        Case 1:18-cv-09382-LGS Document 12 Filed 10/17/18 Page 13 of 22



       43.     On September 7, 2018, Plaintiff, via her counsel, sought to resolve outstanding

financial issues with Liquid via a letter to Mr. Stephen Jackson, a new member of the company’s

board who is also, upon information and belief, counsel to one of Mr. Gaglardi’s companies. Mr.

Jackson is also on the board of Defendant Leading Brands. https://www.marketwatch.com/press-

release/leading-brands-inc-announces-appointments-to-the-board-2018-07-20.        These    efforts

were, unfortunately, fruitless.

       44.     That’s because defendants have consistently represented to Plaintiff throughout

2018 that Defendant Liquid is insufficiently capitalized to satisfy its contractual obligations to

Plaintiff. On March 23, 2018, for example, Defendant Brezer sent a message to Plaintiff as

follows: "We literally have no money, check the account, done??" (Emphasis added) On May 8       th




he sent another text to Plaintiff saying "LMG [Liquid Media Group] has no money." (Emphasis

added) Even Liquid’s SEC filing from January 14, 2018, seeks to keep the company’s “cash on

hand” opaque: “[REDACTED: COMMERCIALLY SENSTIVE DOLLAR AMOUNTS].” See

https://www.sec.gov/Archives/edgar/data/884247/000119312518181963/d409843dex43.htm,

page 18. This publicly filed document further evidences the individual defendants’ intentional

undercapitalization of Liquid – all the while presenting to the public that it is liquid enough to

make $4,000,000.00 acquisitions, such as the fifty-one (51%) stake in Majesco Entertainment

Company on or about January 15, 2018.

       45.     In addition to the foregoing, the individual defendants have consistently failed to

honor corporate formalities. For example, Plaintiff on numerous occasions notified the Board of

Liquid about a lack of transparency in its dealings with her, a clear violation of applicable

Canadian corporate governance principles. Information regarding key corporate matters was

withheld from the Plaintiff, including appointment of additional Board members (such as the




                                               13
        Case 1:18-cv-09382-LGS Document 12 Filed 10/17/18 Page 14 of 22



appointment of Defendant Jackson to the Board), closing of key corporate deals (the first the

Plaintiff heard about the deal to acquire the company Stratoscore was in a public industry press

release on Deadline.com), hiring and remuneration to directors, and matters relating to the

finances of Liquid. Plaintiff on numerous occasions asked for information regarding these

matters which were never forthcoming from the Defendant. As additional examples:

       a. On February 15, 2018 Plaintiff asked Defendant Brezer: “Unless I totally understand

             your game plan I cannot synergize with it;” and

       b. On March 2, 2018, Defendants announced hiring and paying an additional employee

             and board member and Plaintiff wrote: “You could have at least discussed this with

             me before making that decision.”

       46.      Consequently, Plaintiff respectfully seeks an order from this Court piercing

Defendant Liquid’s corporate veil so as to make the individual defendants liable for Liquid’s

contractual debts to Plaintiff or, in the alternative, for Liquid to be held liable for the individual

defendant’s torts and discriminatory actions against Plaintiff based on a theory of respondeat

superior.

       E.       Likewise, Defendant Liquid Is An Alter Ego Of Leading Brands

       47.      As set forth above, in addition to not honoring the corporate formalities set forth

in Defendant Liquid’s bylaws, the individual defendants intentionally undercapitalized

Defendant Liquid in 2018 so that it could avoid paying Plaintiff, all the while, upon information

and belief, Leading Brands does not have such liquidity problems. This way, any assets would

either be in Leading Brand’s name or held personally by the individual defendants. In either

case, the individual defendants have sought use of the corporate form as a sword to perpetrate a

constructive fraud on Plaintiff.




                                                 14
        Case 1:18-cv-09382-LGS Document 12 Filed 10/17/18 Page 15 of 22



       48.     This isn’t a product of Plaintiff’s imagination.

       49.     As evidenced by numerous press releases, the directors between Defendant Liquid

and Leading Brands are one in the same. As of July 20, 2018, Defendants Brezer, Jackson and

Cruz are on the Leading Brands board. See https://www.marketwatch.com/press-release/leading-

brands-inc-announces-appointments-to-the-board-2018-07-20. Defendant Brezer is the director.

See     https://globenewswire.com/news-release/2018/07/19/1539595/0/en/Leading-Brands-Inc-

Announces-Change-in-Board-of-Directors.html.

       50.     In light of the foregoing overlapping corporate governance, Defendant Liquid has

no corporate direction independent from Leading Brands and vice versa. Instead, as is apparent

from the fact that the board of directors is the same for both companies, Defendant Liquid and

Leading Brands are alter egos of one another.

       51.     Thus, Plaintiff respectfully requests below that that Court use its equitable powers

to pierce the corporate veil between Defendant Liquid and Leading Brands so as to make

Leading Brands responsible for the contractual debts of Defendant Liquid in the event the

company is insufficiently capitalized to satisfy a judgment.

                                        CAUSES OF ACTION

                                           COUNT ONE:

                                BREACH OF 2017 CONTRACT

       52.     Plaintiffs restate each and every allegation contained in the paragraphs above, as

though fully cited in this paragraph.

       53.     Defendant Liquid executed the 2017 Contract with Plaintiff Five Zoo. Under the

agreement, Defendant Liquid was obligated to remit $10,000.00 a month to Plaintiff Five Zoo

for Plainitff’s services as CEO in 2017.



                                                15
        Case 1:18-cv-09382-LGS Document 12 Filed 10/17/18 Page 16 of 22



       54.       To date, Plaintiff performed all of her CEO duties under the 2017 Contract. As set

forth above, she was responsible for bringing in funding to the company throughout 2017, in

addition to working on other projects at the behest of the company.

       55.       Notwithstanding, Defendant Liquid has refused to remit compensation and

expenses totaling $41,918.12 to Plaintiff Five Zoo, even though such monies are acknowledged

in Liquid’s documents.

       56.       As a result of the foregoing, Defendant Liquid is liable to Plaintiff Five Zoo for

$22,584.00, and Plaintiff for $19,334.12, in damages resulting of its breach of the 2017 Contract

or an amount to be determined at trial.

                                          COUNT TWO:

                                 BREACH OF 2018 CONTRACT

       57.       Plaintiffs restate each and every allegation contained in the paragraphs above, as

though fully cited in this paragraph.

       58.       Defendant Liquid accepted the 2018 Contract’s terms by benefitting from

Plaintiff’s performance thereunder until August of 2018.

       59.       As a result, Defendant Liquid is liable to Plaintiff for her pro-rated 2018

compensation totaling $266,666.66.

       60.       In addition to the foregoing, Plaintiff was terminated without “just and sufficient

cause” under the 2018 Contract. This is evidenced by, among other things, Defendant Brezer’s e-

mail attaching a press release entitled “Termination of Krysanne.” (Emphasis added.)

       61.       Thus, Plaintiff is entitled to the severance of $1,000,000.00 called for under the

2018 Contract.




                                                 16
        Case 1:18-cv-09382-LGS Document 12 Filed 10/17/18 Page 17 of 22



       62.     As a result of the foregoing, Plaintiff is entitled to a judgement of at least

$1,266,666.66 for her 2018 Contract damage or an amount to be determined at trial.

                                        COUNT THREE:

                  DEFAMATION PER SE AGAINST DEFENDANT CRUZ

       63.     Plaintiffs restate each and every allegation contained in the paragraphs above, as

though fully cited in this paragraph

       63.     Defendant Cruz, by stating third to party shareholder Nicholas Levis, that Plaintiff

was in a “suspicious relationship” with Jesse Cole and had “gone rogue,” among other things,

defamed Plaintiff’s character by suggesting improper performance of her professional duties or

unprofessional conduct.

       64.     Such defamation was per se.

       65.     In the alternative, such statements were mixed-opinion and are actionable.

       66.     Given the insulting nature of the statements and Defendant Cruz’s otherwise

reprehensible discriminatory conduct towards Plaintiff, she seeks compensatory damages of at

least $1,311,690.87, or an amount to be determined at trial, in addition to punitive damages

totaling $9,181,836.09, or an amount to be determined at trial.

                                        COUNT FOUR:

             VIOLATION OF NEW YORK CITY HUMAN RIGHTS LAW, N.Y.
             CITY ADMIN. CODE §§ 8-101 – 8-131 BY DEFENDANT LIQUID

       67.     Plaintiffs restate each and every allegation contained in the paragraphs above, as

though fully cited in this paragraph.

       68.     Given the foregoing actions by the individual defendants within the course and

scope of their duties as board members to Defendant Liquid, or as agents working at the behest




                                                17
        Case 1:18-cv-09382-LGS Document 12 Filed 10/17/18 Page 18 of 22



of a company which has been subsequently merged into Liquid, the company intentionally

created or permitted a hostile work environment.

       69.     As is more fully set forth above, the individual defendants, all of whom are

current board members of Defendant Liquid, wouldn’t have dared to speak to other male

members in such an insulting and aggressive way as they did with Plaintiff, who was the only

female board member of Liquid and, up until recently, the company’s CEO.

       70.     Such differential treatment of Plaintiff in terms, conditions, and privileges of

employment establishes a direct violation by Defendant Liquid of N.Y. City Admin. Code, §8-

107(1)(a)(3) or, in the alternative, establishes an indirect violation via the conduct of its wholly

owned subsidiary, Leading Brands, which acted as Liquid’s “alter ego.”

       71.     Plaintiff seeks compensatory damages of at least $1,311,690.87 against Defendant

Liquid or an amount to be determined at trial, in addition to punitive damages totaling

$9,181,836.09, or at an amount to be determined at trial.

                                         COUNT FIVE:

             VIOLATION OF NEW YORK CITY HUMAN RIGHTS LAW, N.Y.
             CITY ADMIN. CODE §§ 8-101 – 8-131 BY DEFENDANT BREZER

       72.     Plaintiffs restate each and every allegation contained in the paragraphs above, as

though fully cited in this paragraph.

       73.     Given the foregoing actions by Defendant Brezer, including him demanding that

Plaintiff sign off on compensation for others and his insulting e-mails and/or texts, he

intentionally created a hostile work environment for Plaintiff at Liquid.

       74.     As is more fully set forth above, Defendant Brezer wouldn’t have dared to speak

to other male members in such an insulting and aggressive way as he did with Plaintiff, who was

the only female board member of Liquid and, up until recently, the company’s CEO.


                                                18
        Case 1:18-cv-09382-LGS Document 12 Filed 10/17/18 Page 19 of 22



       75.      Such differential treatment of Plaintiff in terms, conditions, and privileges of

employment establishes a violation by Defendant Brezer of N.Y. City Admin. Code, §8-

107(1)(a)(3).

       76.      Plaintiff seeks compensatory damages of at least $1,311,690.87, or an amount to

be determined at trial, in addition to punitive damages totaling $9,181,836.09, or at an amount to

be determined at trial.


                                          COUNT SIX:

             VIOLATION OF NEW YORK CITY HUMAN RIGHTS LAW, N.Y.
              CITY ADMIN. CODE §§ 8-101 – 8-131 BY DEFENDANT CRUZ

       77.      Plaintiffs restate each and every allegation contained in the paragraphs above, as

though fully cited in this paragraph.

       78.      Given the foregoing actions by Defendant Cruz, including his insulting e-mails

and/or texts, he intentionally created a hostile work environment for Plaintiff at Liquid.

       79.      As is more fully set forth above, Defendant Cruz wouldn’t have dared to speak to

other male members in such an insulting and aggressive way as he did with Plaintiff, who was

the only female board member of Liquid and, up until recently, the company’s CEO.

       80.      Such differential treatment of Plaintiff in terms, conditions, and privileges of

employment establishes a violation by Defendant Cruz of N.Y. City Admin. Code, §8-

107(1)(a)(3).

       81.      Plaintiff seeks compensatory damages of at least $1,311,690.87, or an amount to

be determined at trial, in addition to punitive damages totaling $9,181,836.09, or at an amount to

be determined at trial.




                                                 19
        Case 1:18-cv-09382-LGS Document 12 Filed 10/17/18 Page 20 of 22



                                        COUNT SEVEN:

             VIOLATION OF NEW YORK CITY HUMAN RIGHTS LAW, N.Y.
             CITY ADMIN. CODE §§ 8-101 – 8-131 BY DEFENDANT JACKSON

       82.      Plaintiffs restate each and every allegation contained in the paragraphs above, as

though fully cited in this paragraph.

       83.      Given the foregoing actions by Defendant Jackson, including his insulting e-mails

and/or texts giving Plaintiff the ultimatum that she could only receive an office or a salary, but

not both, all the while he approved of both for a male hire in Los Angeles, Defendant Jackson

intentionally created a hostile work environment for Plaintiff at Liquid.

       84.      As is more fully set forth above, Defendant Jackson wouldn’t have dared to speak

to other male members in such an insulting and aggressive way as he did with Plaintiff, who was

the only female board member of Liquid and, up until recently, the company’s CEO.

       85.      Such differential treatment of Plaintiff in terms, conditions, and privileges of

employment establishes a violation by Defendant Jackson of N.Y. City Admin. Code, §8-

107(1)(a)(3).

86.    Plaintiff seeks compensatory damages of at least $1,311,690.87, or an amount to be

determined at trial, in addition to punitive damages totaling $9,181,836.09, or at an amount to be

determined at trial.

       WHEREFORE, Plaintiff prays that the Court declare, adjudge and decree that:

       1.       Defendant Liquid is liable to Plaintiff Five Zoo for the foregoing 2017 Contract

damages or an amount to be determined at trial;

       2.       Defendant Liquid is liable to Plaintiff for her foregoing 2018 Contract damages or

an amount to be determined at trial;




                                                20
          Case 1:18-cv-09382-LGS Document 12 Filed 10/17/18 Page 21 of 22



          3.   The corporate veil of Defendant Liquid is pierced so that the individual

Defendants, namely, Brezer, Cruz, and Jackon, be held personally liable for the foregoing

contractual debts of Defendant Liquid to Plaintiff Five Zoo and Plaintiff given that the company

was an alter ego of the individual defendants and/or that such veil be pierced so that Leading

Brands, which is a minority shareholder of Defendant, is made liable for the debts of Defendant

Liquid;

          4.   Defendant Cruz is liable to Plaintiff for the foregoing compensatory and punitive

damages resulting from his per se defamation or an amount to be determined at trial;

          5.   The individual Defendants aided and abetted each other’s harassment of and

discriminatory practices under applicable New York City Human Rights Law against Plaintiff,

making them jointly and severally liable to Plaintiff for the foregoing compensatory and punitive

damages under the foregoing law;

          6.   Plaintiffs recover their costs of this lawsuit, including reasonable attorneys’ fees,

in addition to pre and post judgment interest;

          7.   Plaintiffs are granted such other, further, and different relief as may be deemed

just and proper by the Court.




                                                 21
Case 1:18-cv-09382-LGS Document 12 Filed 10/17/18 Page 22 of 22



                           DEMAND FOR JURY TRIAL

Defendant hereby demands a trial by jury

Dated: October 17, 2018
New York, New York


______________________
Ryan E. Long, Esq. (RL-1974)
Long & Associates PLLC
135 West 27 Street – 8 Floor
            th        th



New York, New York 10001
Telephone: (212) 360 – 0394
Facsimile: (646) 612 – 7911
E-mail: rlong@landapllc.com

Attorneys for Plaintiffs Krysanne Katsoolis and Five Zoo Concepts & Design, Inc.




                                      22
